Exhibit 10.26

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of September 1, 2005,
between VI Acquisition Corp., a Delaware corporation (the “Company”), and
Kenneth L. Keymer (the “Director”).

 

The Company and Director desire to enter into an agreement pursuant to which
Director will commit to purchase, and the Company will commit to sell, an
aggregate of 2,901 shares of the Company’s Common Stock, par value $.0001 per
share (the “Common Stock”).  All of such shares of Common Stock, together with
any Common Stock or other securities of the Company issued with respect to
Director Shares by way of a stock split, dividend or other recapitalization or
reclassification, are referred to herein as “Director Shares.” Certain
definitions are set forth in Section 7 of this Agreement.

 

The parties hereto agree as follows:

 


1.                                       DIRECTOR SHARES.


 


(A)                                  UPON EXECUTION OF THIS AGREEMENT, DIRECTOR
WILL PURCHASE, AND THE COMPANY WILL SELL, 2,901 SHARES OF COMMON STOCK AT A
PRICE OF $4.53 PER SHARE, THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE
HEREOF.  THE COMPANY WILL DELIVER TO DIRECTOR THE CERTIFICATES REPRESENTING SUCH
DIRECTOR SHARES, AND DIRECTOR WILL DELIVER TO THE COMPANY A CASHIER’S OR
CERTIFIED CHECK OR WIRE TRANSFER OF FUNDS IN THE AGGREGATE AMOUNT OF $13,142.


 


(B)                                 WITHIN THIRTY (30) DAYS AFTER THE PURCHASE
BY DIRECTOR OF DIRECTOR SHARES PURSUANT TO THIS AGREEMENT, DIRECTOR WILL MAKE AN
EFFECTIVE ELECTION WITH THE INTERNAL REVENUE SERVICE UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE AND THE REGULATIONS PROMULGATED THEREUNDER IN THE FORM OF
EXHIBIT A ATTACHED HERETO.


 


(C)                                  IN CONNECTION WITH THE PURCHASE AND SALE OF
THE DIRECTOR SHARES PURSUANT HERETO, DIRECTOR REPRESENTS AND WARRANTS TO THE
COMPANY THAT:


 


(I)                                     THE DIRECTOR SHARES TO BE ACQUIRED BY
DIRECTOR PURSUANT TO THIS AGREEMENT WILL BE ACQUIRED FOR DIRECTOR’S OWN ACCOUNT
AND NOT WITH A VIEW TO, OR INTENTION OF, DISTRIBUTION THEREOF IN VIOLATION OF
THE SECURITIES ACT, OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE DIRECTOR
SHARES WILL NOT BE DISPOSED OF IN CONTRAVENTION OF THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS;


 


(II)                                  DIRECTOR IS AN OUTSIDE DIRECTOR OF THE
COMPANY, IS SOPHISTICATED IN FINANCIAL MATTERS AND IS ABLE TO EVALUATE THE RISKS
AND BENEFITS OF THE INVESTMENT IN THE DIRECTOR SHARES;


 


(III)                               DIRECTOR IS ABLE TO BEAR THE ECONOMIC RISK
OF HIS INVESTMENT IN THE DIRECTOR SHARES FOR AN INDEFINITE PERIOD OF TIME
BECAUSE THE DIRECTOR SHARES HAVE NOT BEEN

 

--------------------------------------------------------------------------------


 


REGISTERED UNDER THE SECURITIES ACT AND, THEREFORE, CANNOT BE SOLD UNLESS
SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE;


 


(IV)                              DIRECTOR HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND RECEIVE ANSWERS CONCERNING THE TERMS AND CONDITIONS OF THE
OFFERING OF THE DIRECTOR SHARES AND HAS HAD FULL ACCESS TO SUCH OTHER
INFORMATION CONCERNING THE COMPANY AS HE HAS REQUESTED;


 


(V)                                 THIS AGREEMENT AND EACH OF THE OTHER
AGREEMENTS CONTEMPLATED HEREBY TO WHICH DIRECTOR IS A PARTY CONSTITUTE LEGAL,
VALID AND BINDING OBLIGATIONS OF DIRECTOR, ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS, AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND SUCH
OTHER AGREEMENTS BY DIRECTOR DOES NOT AND WILL NOT CONFLICT WITH, VIOLATE OR
CAUSE A BREACH OF ANY AGREEMENT, CONTRACT OR INSTRUMENT TO WHICH DIRECTOR IS A
PARTY OR ANY JUDGMENT, ORDER OR DECREE TO WHICH DIRECTOR IS SUBJECT;


 


(VI)                              DIRECTOR IS NOT A PARTY TO OR BOUND BY ANY
EMPLOYMENT AGREEMENT, CONSULTING AGREEMENT, NONCOMPETE AGREEMENT OR
CONFIDENTIALITY AGREEMENT WHICH CONFLICTS WITH THE OBLIGATIONS SET FORTH IN THIS
AGREEMENT; AND


 


(VII)                           DIRECTOR IS A RESIDENT OF THE STATE OF GEORGIA.


 


(D)                                 AS AN INDUCEMENT FOR THE COMPANY TO COMMIT
TO ISSUE THE DIRECTOR SHARES TO DIRECTOR, AND AS A CONDITION THERETO, DIRECTOR
ACKNOWLEDGES AND AGREES THAT NEITHER ANY FUTURE ISSUANCE OF CAPITAL STOCK OF THE
COMPANY TO DIRECTOR NOR ANY PROVISION CONTAINED HEREIN SHALL ENTITLE DIRECTOR TO
REMAIN IN THE SERVICE OF THE COMPANY, OR ANY SUBSIDIARY, OR AFFECT THE RIGHT OF
THE COMPANY OR ANY SUBSIDIARY TO TERMINATE DIRECTOR’S SERVICES AT ANY TIME FOR
ANY REASON.


 


2.                                       VESTING OF SHARES.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 2(B) BELOW, THE DIRECTOR SHARES PURCHASED HEREUNDER WILL BECOME VESTED
IN ACCORDANCE WITH THE FOLLOWING SCHEDULE, IF AS OF EACH SUCH DATE DIRECTOR IS
STILL SERVING AS A DIRECTOR OF THE COMPANY OR IS OTHERWISE ENGAGED TO PERFORM
SERVICES ON BEHALF OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY:

 

Date

 

Cumulative Percentage of
Director Shares to be Vested

 

1st Anniversary of this Agreement

 

25

%

2nd Anniversary of this Agreement

 

50

%

3rd Anniversary of this Agreement

 

75

%

4th Anniversary of this Agreement

 

100

%

 


(B)                                 NOTWITHSTANDING THE FOREGOING OR ANYTHING
HEREIN TO THE CONTRARY, UPON THE OCCURRENCE OF A SALE OF THE COMPANY, ALL
DIRECTOR SHARES WHICH HAVE NOT YET BECOME VESTED SHALL BECOME VESTED AT THE TIME
OF SUCH SALE OF THE COMPANY (SUCH PORTION BEING REFERRED TO HEREIN AS THE
“ACCELERATED SHARES”); PROVIDED, HOWEVER, THAT DIRECTOR SHALL NOT TRANSFER ANY
INTEREST IN ANY ACCELERATED SHARES UNLESS AND UNTIL SUCH TIME AS THE INVESTORS
SHALL HAVE RECEIVED CASH DIVIDENDS

 

2

--------------------------------------------------------------------------------


 


OR OTHER CASH PROCEEDS RESULTING FROM ANY DISTRIBUTIONS ON OR DISPOSITIONS OF
ANY PREFERRED STOCK OR COMMON STOCK IN AN AGGREGATE AMOUNT EQUAL TO THE PRODUCT
OF (I) TWO (2), MULTIPLIED BY (II) THE AGGREGATE PURCHASE PRICE PAID BY THE
INVESTORS TO THE COMPANY FOR ALL PREFERRED STOCK, COMMON STOCK AND OTHER EQUITY
INTERESTS OF THE COMPANY PURCHASED BY THE INVESTORS (BUT NOT IN ANY EVENT
INCLUDING AMOUNTS COMMITTED BUT NOT YET CONTRIBUTED TO THE CAPITAL OF THE
COMPANY); AND PROVIDED, FURTHER, THAT THE ACCELERATED SHARES SHALL AT ALL TIMES
BE SUBJECT TO ANY OTHER RESTRICTIONS OR LIMITATIONS WITH RESPECT TO THE TRANSFER
THEREOF CONTAINED HEREIN OR IN THE STOCKHOLDERS AGREEMENT OR AS OTHERWISE
PROVIDED BY LAW.  DIRECTOR SHARES WHICH HAVE BECOME VESTED HEREUNDER ARE
REFERRED TO HEREIN AS “VESTED SHARES,” AND ALL OTHER DIRECTOR SHARES ARE
REFERRED TO HEREIN AS “UNVESTED SHARES.”


 


3.                                       REPURCHASE OPTION.


 


(A)                                  IN THE EVENT DIRECTOR CEASES TO BE A
DIRECTOR OF THE COMPANY OR TO OTHERWISE BE ENGAGED BY THE COMPANY OR ANY
SUBSIDIARY FOR ANY REASON (A “SEPARATION”), THE SHARES AND ALL OTHER DIRECTOR
SHARES (WHETHER HELD BY DIRECTOR OR ONE OR MORE OF DIRECTOR’S TRANSFEREES, OTHER
THAN THE COMPANY AND THE INVESTORS) WILL BE SUBJECT TO REPURCHASE, IN EACH CASE
BY THE COMPANY PURSUANT TO THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 3
(THE “REPURCHASE OPTION”).


 


(B)                                 IN THE EVENT OF A SEPARATION, THE DIRECTOR
SHARES PURCHASED HEREUNDER SHALL BE SUBJECT TO REPURCHASE AS FOLLOWS: (I) THE
PURCHASE PRICE FOR EACH UNVESTED SHARE OF COMMON STOCK WILL BE THE DIRECTOR’S
ORIGINAL COST FOR SUCH SHARE; AND (II) THE PURCHASE PRICE FOR EACH VESTED SHARE
OF COMMON STOCK WILL BE THE FAIR MARKET VALUE FOR SUCH SHARE.


 


(C)                                  IN THE EVENT OF A SEPARATION, THE COMPANY
MAY ELECT TO PURCHASE ALL OR ANY PORTION OF THE DIRECTOR SHARES BY DELIVERING
WRITTEN NOTICE (THE “REPURCHASE NOTICE”) TO THE HOLDER OR HOLDERS OF THE
DIRECTOR SHARES WITHIN 60 DAYS AFTER THE SEPARATION.  THE REPURCHASE NOTICE WILL
SET FORTH THE NUMBER OF UNVESTED SHARES AND VESTED SHARES TO BE ACQUIRED FROM
EACH HOLDER, THE AGGREGATE CONSIDERATION TO BE PAID FOR SUCH SECURITIES AND THE
TIME AND PLACE FOR THE CLOSING OF THE TRANSACTION.  THE NUMBER OF EACH TYPE OF
SECURITIES TO BE REPURCHASED BY THE COMPANY SHALL FIRST BE SATISFIED TO THE
EXTENT POSSIBLE FROM THE DIRECTOR SHARES HELD BY DIRECTOR AT THE TIME OF
DELIVERY OF THE REPURCHASE NOTICE.  IF THE NUMBER OF ANY OR ALL TYPES OF
DIRECTOR SHARES THEN HELD BY DIRECTOR IS LESS THAN THE TOTAL NUMBER OF SUCH
SECURITIES WHICH THE COMPANY HAS ELECTED TO PURCHASE, THE COMPANY SHALL PURCHASE
THE REMAINING SECURITIES ELECTED TO BE PURCHASED FROM THE OTHER HOLDER(S) OF
DIRECTOR SHARES UNDER THIS AGREEMENT, PRO RATA ACCORDING TO THE NUMBER OF THE
APPLICABLE TYPE OF DIRECTOR SHARES HELD BY SUCH OTHER HOLDER(S) AT THE TIME OF
DELIVERY OF SUCH REPURCHASE NOTICE (DETERMINED AS NEARLY AS PRACTICABLE TO THE
NEAREST SHARE).  THE NUMBER OF UNVESTED SHARES AND VESTED SHARES TO BE
REPURCHASED HEREUNDER WILL BE ALLOCATED AMONG DIRECTOR AND THE OTHER HOLDERS OF
DIRECTOR SHARES (IF ANY) PRO RATA ACCORDING TO THE NUMBER OF THE APPLICABLE TYPE
OF DIRECTOR SHARES TO BE PURCHASED FROM SUCH PERSON.


 


(D)                                 THE CLOSING OF THE PURCHASE OF THE DIRECTOR
SHARES PURSUANT TO THE REPURCHASE OPTION SHALL TAKE PLACE ON THE DATE DESIGNATED
BY THE COMPANY IN THE REPURCHASE NOTICE, WHICH DATE SHALL NOT BE MORE THAN 2
MONTHS NOR LESS THAN 5 DAYS AFTER THE DELIVERY OF SUCH NOTICE.  THE COMPANY WILL
PAY FOR THE DIRECTOR SHARES TO BE PURCHASED BY IT PURSUANT TO THE REPURCHASE
OPTION BY FIRST OFFSETTING AMOUNTS OUTSTANDING UNDER ANY BONA FIDE DEBTS OWED BY
DIRECTOR TO THE COMPANY, AND WILL PAY THE REMAINDER OF THE PURCHASE PRICE TO THE
EXTENT REASONABLY PERMISSIBLE

 

3

--------------------------------------------------------------------------------


 


UNDER THE COMPANY’S AND ITS SUBSIDIARIES’ EQUITY FINANCING AGREEMENTS AND
AGREEMENTS EVIDENCING INDEBTEDNESS FOR BORROWED MONEY AND TO THE EXTENT THE
COMPANY HAS THE FINANCIAL WHEREWITHAL AT THE TIME TO MAKE SUCH PAYMENTS, BY A
CHECK OR WIRE TRANSFER OF FUNDS AND, IF NOT, BY A SUBORDINATE NOTE OR NOTES,
EACH ON TERMS ACCEPTABLE TO BANKS AND OTHER FINANCIAL INSTITUTIONS LOANING MONEY
TO THE COMPANY AND ITS SUBSIDIARIES, PAYABLE IN UP TO THREE SUBSTANTIALLY EQUAL,
SEMI-ANNUAL INSTALLMENTS BEGINNING ON THE SIX MONTH ANNIVERSARY OF THE CLOSING
OF SUCH PURCHASE AND BEARING INTEREST (PAYABLE QUARTERLY) AT A RATE PER ANNUM
EQUAL TO THE PRIME RATE AS PUBLISHED IN THE WALL STREET JOURNAL FROM TIME TO
TIME, IN THE AGGREGATE AMOUNT OF THE PURCHASE PRICE FOR SUCH SECURITIES.  THE
COMPANY WILL BE ENTITLED TO RECEIVE CUSTOMARY REPRESENTATIONS AND WARRANTIES
FROM THE SELLERS OF DIRECTOR SHARES (INCLUDING REPRESENTATIONS AND WARRANTIES
REGARDING GOOD TITLE TO THE DIRECTOR SHARES, THE ABSENCE OF ANY LIENS ON SUCH
TITLE OR OTHER ENCUMBRANCES WITH RESPECT TO THE TRANSFER OF THE DIRECTOR SHARES
AND THE ABILITY OF SUCH SELLERS TO CONSUMMATE THE SALE).


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, ALL REPURCHASES OF DIRECTOR SHARES BY THE COMPANY
SHALL BE SUBJECT TO APPLICABLE RESTRICTIONS CONTAINED IN THE DELAWARE GENERAL
CORPORATION LAW AND AS MAY BE REQUIRED BY OTHER PARTIES IN THE COMPANY’S AND ANY
SUBSIDIARIES’ EQUITY FINANCING AGREEMENTS AND AGREEMENTS EVIDENCING INDEBTEDNESS
FOR BORROWED MONEY, IF ANY.  IF ANY SUCH RESTRICTIONS PROHIBIT THE REPURCHASE OF
DIRECTOR SHARES HEREUNDER WHICH THE COMPANY IS OTHERWISE ENTITLED OR REQUIRED TO
MAKE, THE COMPANY MAY MAKE SUCH REPURCHASES AS SOON AS IT IS PERMITTED TO DO SO
UNDER SUCH RESTRICTIONS.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, IF DIRECTOR DELIVERS THE NOTICE OF OBJECTION
DESCRIBED IN THE DEFINITION OF FAIR MARKET VALUE, OR IF THE FAIR MARKET VALUE OF
A SHARE IS OTHERWISE DETERMINED TO BE AN AMOUNT MORE THAN 10% GREATER THAN THE
PER SHARE REPURCHASE PRICE FOR SUCH SHARES ORIGINALLY DETERMINED BY THE BOARD,
THE COMPANY SHALL HAVE THE RIGHT TO REVOKE ITS EXERCISE OF THE REPURCHASE OPTION
FOR ALL OR ANY PORTION OF THE SHARES ELECTED TO BE REPURCHASED BY IT BY
DELIVERING NOTICE OF SUCH REVOCATION IN WRITING TO THE HOLDERS OF THE SHARES
DURING (I) THE THIRTY-DAY PERIOD BEGINNING ON THE DATE THE COMPANY RECEIVES
DIRECTOR’S WRITTEN NOTICE OF OBJECTION AND (II) THE THIRTY-DAY PERIOD BEGINNING
ON THE DATE THE COMPANY IS GIVEN WRITTEN NOTICE THAT THE FAIR MARKET VALUE OF A
SHARE WAS FINALLY DETERMINED TO BE AN AMOUNT MORE THAN 10% GREATER THAN THE PER
SHARE REPURCHASE PRICE FOR SUCH SHARES ORIGINALLY DETERMINED BY THE BOARD.


 


4.                                       RESTRICTIONS ON TRANSFER OF DIRECTOR
SHARES.


 


(A)                                  TRANSFER OF DIRECTOR SHARES.  DIRECTOR
SHALL NOT TRANSFER ANY INTEREST IN ANY DIRECTOR SHARES, EXCEPT AT SUCH TIME AS
THE RESTRICTIONS HEREIN TERMINATE AS PROVIDED IN SECTION 4(B) BELOW. 
NOTWITHSTANDING THE FOREGOING, THE RESTRICTIONS CONTAINED IN THIS SECTION 4 WILL
NOT APPLY WITH RESPECT TO (I) TRANSFERS OF SHARES OF DIRECTOR SHARES PURSUANT TO
APPLICABLE LAWS OF DESCENT AND DISTRIBUTION OR (II) TRANSFERS OF SHARES OF
DIRECTOR SHARES AMONG DIRECTOR’S FAMILY GROUP; PROVIDED THAT IN EACH CASE SUCH
RESTRICTIONS WILL CONTINUE TO BE APPLICABLE TO THE DIRECTOR SHARES IRRESPECTIVE
OF ANY SUCH TRANSFER.  ANY TRANSFEREE OF DIRECTOR SHARES PURSUANT TO A TRANSFER
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4(A) IS HEREIN REFERRED TO AS
A “PERMITTED TRANSFEREE.”  IN ADDITION TO AND WITHOUT LIMITATION ON THE
OPERATION OF THIS SECTION 4, DIRECTOR ACKNOWLEDGES THAT THE STOCKHOLDERS
AGREEMENT SEPARATELY IMPOSES RESTRICTIONS ON THE TRANSFER OF THE SHARES.

 

4

--------------------------------------------------------------------------------


 


(B)                                 TERMINATION OF RESTRICTIONS.  WITH RESPECT
TO VESTED SHARES ONLY, ANY RESTRICTIONS ON THE TRANSFER OF DIRECTOR SHARES SET
FORTH IN THIS AGREEMENT WILL TERMINATE ON THE EARLIER OF (I) A QUALIFIED PUBLIC
OFFERING; OR (II) A SALE OF THE COMPANY.


 


5.                                       REGISTRATION.  DIRECTOR UNDERSTANDS
THAT THE SHARES ARE NOT CURRENTLY BEING REGISTERED UNDER THE SECURITIES ACT BY
REASON OF THEIR CONTEMPLATED ISSUANCE IN A TRANSACTION EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT PURSUANT
TO RULE 701 THEREOF.  DIRECTOR FURTHER AGREES THAT HE WILL NOT SELL OR OTHERWISE
DISPOSE OF THE SHARES UNLESS SUCH SALE OR OTHER DISPOSITION HAS BEEN REGISTERED
OR IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND HAS BEEN REGISTERED
OR QUALIFIED OR IS EXEMPT FROM REGISTRATION OR QUALIFICATION UNDER APPLICABLE
SECURITIES LAWS OF ANY STATE.  DIRECTOR UNDERSTANDS THAT A RESTRICTIVE LEGEND
CONSISTENT WITH THE FOREGOING, AND AS SET FORTH IN SECTION 6, WILL BE PLACED ON
THE CERTIFICATES EVIDENCING THE SHARES, AND RELATED STOP TRANSFER INSTRUCTIONS
WILL BE NOTED IN THE STOCK TRANSFER RECORDS OF THE COMPANY AND/OR ITS STOCK
TRANSFER AGENT FOR THE SHARES.


 


6.                                       ADDITIONAL RESTRICTIONS ON TRANSFER OF
DIRECTOR SHARES.


 


(A)                                  LEGEND.  THE CERTIFICATES REPRESENTING THE
DIRECTOR SHARES WILL BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
SEPTEMBER 1, 2005, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN A MANAGEMENT AGREEMENT BETWEEN THE COMPANY AND A
DIRECTOR OF THE COMPANY DATED AS OF SEPTEMBER 1, 2005 AND IN THE STOCKHOLDERS
AGREEMENT AMONG THE COMPANY AND CERTAIN INVESTORS ORIGINALLY DATED AS OF
JUNE 13, 2003 AND JOINED BY THE HOLDER OF THESE SECURITIES ON SEPTEMBER 1,
2005.  A COPY OF EACH SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE
COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

 


(B)                                 OPINION OF COUNSEL.  NO HOLDER OF DIRECTOR
SHARES MAY TRANSFER ANY DIRECTOR SHARES (EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT) WITHOUT FIRST DELIVERING TO THE
COMPANY AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO
THE COMPANY) THAT NEITHER REGISTRATION NOR QUALIFICATION UNDER THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS IS REQUIRED IN CONNECTION WITH SUCH
TRANSFER.

 

5

--------------------------------------------------------------------------------


 


7.                                       DEFINITIONS.


 

“Affiliate” of the Investors means any direct or indirect general or limited
partner or member of an Investor, as applicable, or any employee or owner
thereof, or any other person, entity or investment fund controlling, controlled
by or under common control with an Investor.

 

“Director’s Family Group” means Director’s spouse and descendants (whether
natural or adopted), any trust solely for the benefit of Director and/or
Director’s spouse and/or descendants and any retirement plan for the Director.

 

“Fair Market Value” of each Share as of a relevant date means the average of the
closing prices of the sales of the Common Stock on all securities exchanges on
which such Common Stock may at the time be listed on that date, or, if there
have been no sales on an exchange on which the Common Stock is listed on any
day, the average of the highest bid and lowest asked prices on all
nationally-recognized exchanges at the end of such day, or, if on any day such
Common Stock is not so listed, the average of the representative bid and asked
prices quoted in the NASDAQ System as of 4:00 P.M., New York time, or, if on any
day such Common Stock is not quoted in the NASDAQ System, of the average of the
highest bid and lowest asked prices on such day in the domestic over-the-counter
market as reported by the National Quotation Bureau Incorporated, or any similar
successor organization, in each such case averaged over a period of 21 days
consisting of the day as of which the Fair Market Value is being determined and
the 20 consecutive business days prior to such day.  If at any time such Common
Stock is not listed on any securities exchange or quoted in the NASDAQ System or
the over-the-counter market, the Fair Market Value will be the fair value of
such Common Stock determined in good faith by the Board of Directors of the
Company (the “Board Calculation”).  If the Director disagrees with the Board
Calculation, the Director may, within 30 days after receipt of the Board
Calculation, deliver a notice (an “Objection Notice”) to the Company setting
forth the Director’s calculation of Fair Market Value.  The Board and the
Director will negotiate in good faith to agree on such Fair Market Value, but if
such agreement is not reached within 30 days after the Company has received the
Objection Notice, Fair Market Value shall be determined by an appraiser selected
by the Board, which appraiser shall submit to the Board and the Director a
report within 30 days of its engagement setting forth such determination.  The
expenses of such appraiser shall be borne by the Director unless the appraiser’s
valuation is more than 10% greater than the amount determined by the Board, in
which case, the costs of the appraiser shall be borne by the Company.  The
determination of such appraiser shall be final and binding upon all parties.  If
the Repurchase Option is exercised within 45 days after a Separation, then Fair
Market Value shall be determined as of the date of such Separation; thereafter,
Fair Market Value shall be determined as of the date the Repurchase Option is
exercised.  A comparable process will be employed to determine the Fair Market
Value of Preferred Stock.

 

“Investors” has the meaning set forth in the Stockholders Agreement.

 

“Original Cost” means, with respect to each share of Common Stock purchased
hereunder, $4.53 (as proportionately adjusted for all subsequent stock splits,
stock dividends and other recapitalizations).

 

6

--------------------------------------------------------------------------------


 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Preferred Stock” means preferred stock issued by the Company.

 

“Public Sale” means any sale pursuant to a registered public offering under the
Securities Act or any sale to the public pursuant to Rule 144 promulgated under
the Securities Act effected through a broker, dealer or market maker.

 

“Qualified Public Offering” means the sale in an underwritten public offering
registered under the Securities Act of shares of the Company’s Common Stock
approved by the Board of Directors pursuant to which the Investors have realized
in cash a return of two or more times the amount of their investment in the
Company.

 

“Sale of the Company” means any transaction or series of transactions pursuant
to which (A) any Person(s) other than the Investors and their respective
Affiliates in the aggregate acquire(s) (i) capital stock of the Company
possessing the voting power (other than voting rights accruing only in the event
of a default, breach or event of noncompliance) to elect a majority of the
Company’s board of directors (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company’s capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis;
provided that the term “Sale of the Company” shall not include any sale of
equity or debt securities by the Company in a private offering to other
investors selected by the Investors; or (B) more than 50% of the assets of the
Company (treating investments in Affiliates as assets for these purposes) is
spun off, split off or otherwise distributed.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Stockholders Agreement” means that certain Stockholders Agreement dated
June 13, 2003 among the Company (including any amendments thereto), the
Investors and certain other parties, and joined by the Director of even date
herewith.

 

“Subsidiary” means any entity of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors, or the
equivalent governing body, directly or through one or more subsidiaries.

 

“Transfer” means to sell, transfer, assign, pledge or otherwise dispose of
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law).

 


8.                                       NOTICES.  ANY NOTICE, CONSENT, WAIVER
AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED PURSUANT TO THE PROVISIONS OF
THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN PROPERLY GIVEN
(A) WHEN DELIVERED BY HAND; (B) WHEN SENT BY TELECOPIER (WITH ACKNOWLEDGMENT OF
COMPLETE TRANSMISSION), PROVIDED THAT A COPY IS MAILED BY U.S. CERTIFIED MAIL,
RETURN RECEIPT REQUESTED; (C) THREE (3) DAYS AFTER SENT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED; OR (D) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE TO THE APPROPRIATE ADDRESSES
AND TELECOPIER NUMBERS SET FORTH BELOW:

 

7

--------------------------------------------------------------------------------


 

If to the Company:

 

VI Acquisition Corp.

c/o Wind Point Partners

Suite 3700

676 North Michigan Avenue

Chicago, Illinois   60611

Attn:                    Michael Solot

Tel:                            (312) 255-4800

Fax:                           (312) 255-4820

 

If to the Director

 

Kenneth L. Keymer

1065 Charles Towne Square

Atlanta, Georgia  30328

 

with a copy to:

 

Sachnoff & Weaver, Ltd.

10 South Wacker Drive

40th Floor

Chicago, Illinois  60606

Fax:                           (312) 207-6400

Tel:                            (312) 207-1000

Attn:  Seth M. Hemming, Esq.

 

Each party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other party in
accordance with this Section 8.

 


9.                                       GENERAL PROVISIONS.


 


(A)                                  TRANSFERS IN VIOLATION OF AGREEMENT.  ANY
TRANSFER OR ATTEMPTED TRANSFER OF ANY DIRECTOR SHARES IN VIOLATION OF ANY
PROVISION OF THIS AGREEMENT SHALL BE NULL AND VOID, AND THE COMPANY SHALL NOT
RECORD SUCH TRANSFER ON ITS BOOKS OR TREAT ANY PURPORTED TRANSFEREE OF SUCH
DIRECTOR SHARES AS THE OWNER OF SUCH SECURITIES FOR ANY PURPOSE.


 


(B)                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY
APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WILL NOT AFFECT ANY OTHER PROVISION OR ANY OTHER JURISDICTION,
BUT THIS AGREEMENT WILL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION
AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN.


 


(C)                                  COMPLETE AGREEMENT.  THIS AGREEMENT, THOSE
DOCUMENTS EXPRESSLY REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH
EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE
AND PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG
THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO

 

8

--------------------------------------------------------------------------------


 


THE SUBJECT MATTER HEREOF IN ANY WAY.  DIRECTOR HEREBY RELEASES THE COMPANY AND
ITS AFFILIATES AND ITS AND THEIR PREDECESSORS FROM ANY OBLIGATION OR LIABILITY
THE COMPANY OR ANY OF ITS AFFILIATES OR ITS OR THEIR PREDECESSORS OWES OR OWED
TO DIRECTOR OR ANY OF HIS AFFILIATES AND RELATED PERSONS PRIOR TO THE DATE
HEREOF.


 


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(E)                                  SUCCESSORS AND ASSIGNS.


 


(I)                                     ALL DIRECTOR SHARES WILL CONTINUE TO BE
DIRECTOR SHARES IN THE HANDS OF ANY HOLDER OTHER THAN DIRECTOR, INCLUDING ANY OF
DIRECTOR’S TRANSFEREES PERMITTED HEREUNDER OR UNDER THE STOCKHOLDERS AGREEMENT
(EXCEPT FOR THE COMPANY, THE INVESTORS AND THE INVESTORS’ AFFILIATES AND EXCEPT
FOR TRANSFEREES IN A PUBLIC SALE).  EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH
SUCH OTHER HOLDER OF DIRECTOR SHARES WILL SUCCEED TO ALL RIGHTS AND OBLIGATIONS
ATTRIBUTABLE TO DIRECTOR AS A HOLDER OF DIRECTOR SHARES HEREUNDER.


 


(II)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY DIRECTOR,
THE COMPANY, THE INVESTORS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
(INCLUDING SUBSEQUENT HOLDERS OF DIRECTOR SHARES); PROVIDED THAT THE RIGHTS AND
OBLIGATIONS OF DIRECTOR UNDER THIS AGREEMENT SHALL NOT BE ASSIGNABLE EXCEPT IN
CONNECTION WITH A PERMITTED TRANSFER OF DIRECTOR SHARES HEREUNDER.


 


(III)                               EACH OF THE INVESTORS IS INTENDED TO BE A
THIRD PARTY BENEFICIARY OF THIS AGREEMENT AND MAY ENFORCE ANY RIGHTS GRANTED TO
IT HEREUNDER.


 


(F)                                    CHOICE OF LAW.  THE CORPORATE LAW OF THE
STATE OF DELAWARE WILL GOVERN ALL QUESTIONS CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS.  ALL OTHER QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS
HERETO WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF ILLINOIS OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF ILLINOIS.


 


(G)                                 REMEDIES.  EACH OF THE PARTIES TO THIS
AGREEMENT (INCLUDING THE INVESTOR) WILL BE ENTITLED TO ENFORCE ITS RIGHTS UNDER
THIS AGREEMENT SPECIFICALLY, TO RECOVER DAMAGES AND COSTS (INCLUDING ATTORNEY’S
FEES) CAUSED BY ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE
ALL OTHER RIGHTS EXISTING IN ITS FAVOR.  THE PARTIES HERETO AGREE AND
ACKNOWLEDGE THAT MONEY DAMAGES MAY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF
THE PROVISIONS OF THIS AGREEMENT AND THAT ANY PARTY MAY IN ITS SOLE DISCRETION
APPLY TO ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION (WITHOUT POSTING
ANY BOND OR DEPOSIT) FOR SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF IN
ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS OF THIS AGREEMENT.


 


(H)                                 AMENDMENT AND WAIVER.  THE PROVISIONS OF
THIS AGREEMENT MAY BE AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF
THE COMPANY AND DIRECTOR.  NO CAUSE OF CONDUCT OR

 

9

--------------------------------------------------------------------------------


 


FAILURE OR DELAY IN ENFORCING THE PROVISIONS OF THIS AGREEMENT SHALL AFFECT THE
VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT.


 


(I)                                     BUSINESS DAYS.  IF ANY TIME PERIOD FOR
GIVING NOTICE OR TAKING ACTION HEREUNDER EXPIRES ON A DAY WHICH IS A SATURDAY,
SUNDAY OR HOLIDAY IN THE STATE IN WHICH THE COMPANY’S CHIEF EXECUTIVE OFFICE IS
LOCATED, THE TIME PERIOD SHALL BE AUTOMATICALLY EXTENDED TO THE BUSINESS DAY
IMMEDIATELY FOLLOWING SUCH SATURDAY, SUNDAY OR HOLIDAY.


 


(J)                                     INDEMNIFICATION AND REIMBURSEMENT OF
PAYMENTS ON BEHALF OF DIRECTOR.  THE COMPANY AND ANY SUBSIDIARIES SHALL BE
ENTITLED TO DEDUCT OR WITHHOLD FROM ANY AMOUNTS OWING FROM THE COMPANY OR ANY
SUBSIDIARIES TO THE DIRECTOR ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING
TAXES, EXCISE TAXES, OR EMPLOYMENT TAXES (“TAXES”) IMPOSED WITH RESPECT TO THE
DIRECTOR’S COMPENSATION OR OTHER PAYMENTS FROM THE COMPANY OR ANY SUBSIDIARIES
OR THE DIRECTOR’S OWNERSHIP INTEREST IN THE COMPANY, INCLUDING, BUT NOT LIMITED
TO, WAGES, BONUSES, DIVIDENDS, THE RECEIPT OR EXERCISE OF STOCK OPTIONS AND/OR
THE RECEIPT OR VESTING OF RESTRICTED STOCK.  THE DIRECTOR SHALL INDEMNIFY THE
COMPANY AND ANY SUBSIDIARIES FOR ANY AMOUNTS PAID WITH RESPECT TO ANY SUCH
TAXES, TOGETHER WITH ANY INTEREST, PENALTIES AND RELATED EXPENSES THERETO.


 


(K)                                  TERMINATION.  THIS AGREEMENT SHALL SURVIVE
THE TERMINATION OF DIRECTOR’S SERVICES WITH THE COMPANY OR ANY SUBSIDIARY AND
SHALL REMAIN IN FULL FORCE AND EFFECT AFTER SUCH TERMINATION.


 


(L)                                     GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES; ADJUSTMENTS OF NUMBERS.  WHERE ANY ACCOUNTING DETERMINATION OR
CALCULATION IS REQUIRED TO BE MADE UNDER THIS AGREEMENT OR THE EXHIBITS HERETO,
SUCH DETERMINATION OR CALCULATION (UNLESS OTHERWISE PROVIDED) SHALL BE MADE IN
ACCORDANCE WITH UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED.  ALL NUMBERS SET FORTH HEREIN WHICH REFER TO SHARE PRICES
OR AMOUNTS WILL BE APPROPRIATELY ADJUSTED TO REFLECT STOCK SPLITS, STOCK
DIVIDENDS, COMBINATIONS OF SHARES, RECAPITALIZATIONS OR OTHER SIMILAR
TRANSACTIONS AFFECTING THE SUBJECT CLASS OF STOCK.


 


(M)                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS OR EVENTS CONTEMPLATED HEREBY OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY HERETO.  THE PARTIES HERETO EACH AGREE THAT ANY AND ALL SUCH CLAIMS
AND CAUSES OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  EACH OF
THE PARTIES HERETO FURTHER WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH
LEGAL PROCEEDING IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LEGAL
PROCEEDING IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.


 

* * * * *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Management Agreement
as of the date first written above.

 

 

VI ACQUISITION CORP.

 

 

 

 

 

By:

 

/s/ Debra Koenig

 

 

Name:

 

Debra Koenig

 

 

Its:

 

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Kenneth Keymer

 

 

KENNETH L. KEYMER

DIRECTOR’S INCENTIVE COMMON

 

 

11

--------------------------------------------------------------------------------


 

ELECTION TO INCLUDE VALUE OF

RESTRICTED PROPERTY IN GROSS INCOME

IN YEAR OF TRANSFER UNDER CODE § 83(b)

 

The undersigned (the “Taxpayer”) hereby elects pursuant to § 83(b) of the
Internal Revenue Code to include the restricted property described below in his
gross income for the tax year ending December 31, 2005 and supplies the
following information in accordance with the regulations promulgated thereunder:

 

1.              The name, address and taxpayer identification number of the
Taxpayer are:

 

Kenneth L. Keymer

1065 Charles Towne Square

Atlanta, Georgia 30328

Social Security #

 

 

2.              Description of property with respect to which the election is
being made:

 

2,901 shares (the “Shares”) of Common Stock, par value $0.0001 per share, of VI
Acquisition Corp., a Delaware corporation (the “Company”).

 

3.              The date on which property was transferred is September 1, 2005.

 

The taxable year to which this election relates is calendar year 2005.

 

4.              The nature of the restriction(s) to which the property is
subject is:

 

A.                                   The Shares are not transferable except as
permitted by a Management Agreement.  Transferees are generally subject to the
same restrictions as are imposed on their transferors.  Certificates
representing the Shares contain legends to give notice of restrictions on
transfer.

 

B.                                     If the Taxpayer ceases to serve as a
director or other service provider of the Company prior to certain specified
time periods (the last day of each such period, a “Vesting Date”), a portion of
the Shares will be subject to repurchase by the Company at the amount the
Taxpayer paid for the Shares (the “Purchase Price”).  On each specified Vesting
Date, a portion of the Shares subject to repurchase at the Purchase Price will
lapse and such portion will then be repurchasable at its fair market value in
the event the Taxpayer ceases to serve as a director or other service provided
of the Company.  On the September 1, 2009 Vesting Date, all Shares then will be
repurchasable at their fair market value in the event the Taxpayer ceases to
serve as a director or other service provider of the Company.

 

5.              Fair market value:

 

The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made is $4.53 per
Share.

 

--------------------------------------------------------------------------------


 

6.              Amount paid for property:

 

The amount paid by Taxpayer for said property is $4.53 per Share.

 

7.              Furnishing statement to employer:

 

A copy of this statement has been furnished to the Company.

 

Dated:  September 6, 2005

 

 

 

/s/ Kenneth Keymer

 

Kenneth L. Keymer

 

 

This election must be filed with the Internal Revenue Service Center with which
the Taxpayer files his or her Federal income tax returns and must be filed
within thirty (30) days after the date of purchase.  This filing should be made
by registered or certified mail, return receipt requested.  The taxpayer must
retain two copies of the completed form for filing with his or her Federal and
State tax returns for the current tax year and an additional copy for his or her
records.

 

2

--------------------------------------------------------------------------------

 